I fully agree to the disposition of the appeal as to the case made in the record.
In the brief appears the following pleading written by Hon. Patrick G. Henry, county attorney, and kinsman of the illustrious statesman:
  We plead for the old roadway, That runneth through the wood We plead for the old roadway, That for generations stood, Upon ground broad and rolling; Within the forest shade, That runneth now, and yet should run, When we are lowly laid.
  New people came, the old ones fell; And time hastily flew; All were friends to the old roadway, While stronger yet it grew, The infant that saw it first, Has feeble grown and gray; But the old roadway, an aged way, Grew more public every day.
For answer to this entreaty that this court do decree that this "old roadway that runneth through the wood yet should run when we are lowly laid:"
  Stern and calm in their primal strength, As when they came from the hands of God, The great forests bend and sway in the wind, Their roadways yet by man untrod. Deep in their bosom the laws of life, Of death and birth, content and fear, *Page 442 
Go on for thousands of beast and bird; A space they breathe and disappear. But the seasons pass, as night and day, And the forest roads unchanging stand And hide their dens of primal life — They are not slaves of the need of Man.
  But the years unearthed both strength and wealth When the silent forest heart they smote, And the smokes of a hundred factories rise Where shining mists erstwhile did float. Creatures of steel run the path of the deer, And teeming piles of brick and stone Raise a myriad of eyes to the busy throng, Where the free wild bird in peace has flown. The thousand-handed gnome of Use Has touched the old road with his wand; It bows and dies at the beck of Growth — Man needs and the earth must needs respond.
Affirmed.